Citation Nr: 1043553	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the 
right upper extremity (RUE), due to cervical degenerative disc 
disease (DDD), rated 10 percent disabling.  

2.  Entitlement to ratings for posttraumatic stress disorder 
(PTSD) with adjustment disorder and depressed mood, greater than 
10 percent since February 17, 2007, and greater than 50 percent 
since March 4, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from September 1973 to September 
1993, and from November 2006 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

Historically, a February 2005 rating decision granted service 
connection for cervical DDD which was assigned an initial 10 
percent rating, and as secondary thereto granted service 
connection for radiculopathy of the RUE which was assigned an 
initial 20 percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (musculospiral (radial) nerve), all 
effective December 23, 2003, but denied service connection for 
right carpal tunnel syndrome (CTS). 

An October 2006 Report of Contact reflects that the Veteran was 
notified that his VA compensation would be terminated because of 
his being called-up for active duty.  Upon termination of his 
active duty, on February 16, 2007, he applied to have his 
compensation reinstated and also claimed service connection for, 
in part, PTSD.  

The May 2007 rating decision which is appealed, in pertinent 
part, reinstated compensation for his previously service-
connected disorders but compensation for RUE radiculopathy was 
reinstated (following VA examinations in April 2007) at only 10 
percent, effective February 17, 2007, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (median nerve).  Also, service connection 
was granted for an adjustment disorder with depressed mood which 
was assigned an initial 10 percent rating effective February 17, 
2007 (day after discharge from active service).  

Subsequently, a May 2009 rating decision granted service 
connection for PTSD and together with the service-connected 
adjustment disorder with depressed mood was assigned a 50 percent 
rating effective March 4, 2008 (date of VA outpatient treatment 
(VAOPT) establishing a diagnosis of PTSD).  

In February 2010, the Veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at North 
Little Rock, Arkansas.  A transcript of that proceeding is of 
record.  

The Veteran now has a combined rating of 90 percent and meets the 
threshold rating criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating) under 38 C.F.R. § 4.16(a).  In an increased rating 
claim if the claimant meets the minimum criteria for a TDIU 
rating (under 38 C.F.R. § 4.16(a)) and there is evidence of 
unemployability in the file (or under VA control), a TDIU claim 
is reasonably raised.  Norris v. West, 12 Vet. App. 413, 421 
(1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 
2001); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 
(2007).  Here, however, the 2009 VA psychiatric and neurology 
examinations show that the Veteran is employed on a full-time 
basis.  Thus, a TDIU rating claim is not raised by the record.  
See generally Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see 
also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  

The claim for initial ratings for PTSD with adjustment disorder 
and depressed mood, greater than 10 percent since February 17, 
2007, and greater than 50 percent since March 4, 2008, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right handed.   

2.  The Veteran's RUE radiculopathy has been manifested by 
sensory but no motor impairment and is not productive of more 
than mild of the right median nerve impairment. 


CONCLUSION OF LAW

The criteria for a rating for radiculopathy of the RUE greater 
than 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 
4.124a, Diagnostic Code 8515 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in March 2007.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  The notice included information as to 
determinations of effective dates and determinations of 
disability ratings, e.g., the nature, severity, and duration of 
symptoms in relation to a rating schedule as well as possible 
extraschedular evaluation. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in February 2010, where the 
evidence needed to support an increased rating was discussed.  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran's service treatment records are on file as 
are his VA treatment records.  

The Veteran has been afforded VA neurology examinations to 
determine the severity of the service-connected RUE 
radiculopathy. 

Because the Veteran is employed, it does not appear that there 
exist any records pertaining to claims or awards of Social 
Security Administration (SSA) disability benefits.  See Golz v. 
Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Also, he has not 
identified any additionally available evidence for consideration 
in his appeal.  

Following the October 2009 Supplement Statement of the Case 
(SSOC) addressing the rating for RUE radiculopathy, additional VA 
outpatient (VAOPT) records concerning treatment for psychiatric 
disability and covering the period from July to January 2009 were 
received without a waiver of initial RO consideration of that 
evidence.  Likewise, following the February 2010 travel Board 
hearing, additional VAOPT records concerning treatment for 
psychiatric disability and covering the period from March 2007 to 
February 2010 were received without a waiver of initial RO 
consideration of that evidence.  Since these do not address the 
severity of the service-connected RUE radiculopathy there is no 
prejudice to the Veteran in proceeding to the merits of the claim 
for higher rating for RUE radiculopathy.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

A November 2003 report from Dr. B. N. noted that the Veteran had 
a 11/2 year history of pain radiating from just above his elbow to 
the right hand. He described some tingling in a radial 
distribution.  On neurological examination the Veteran was 
grossly intact but strength in the biceps and triceps of the RUE 
seemed slightly decreased compared to the left.  
Electrodiagnostic testing of the RUE was recommended.  

Private electrodiagnostic testing of the Veteran's RUE was done 
in December 2003 and the results were abnormal. There was 
evidence of chronic neurogenic changes and renervation changes in 
the right C6/7 nerve root distribution without acute denervation 
changes. This finding appeared chronic in nature.  There was 
evidence of a moderate right median neuropathy at the wrist but 
no electrophysiological evidence of right ulnar neuropathy at the 
elbow.  

On VA neurology examination in November 2004 the Veteran's 
records were reviewed.  His history of inservice cervical spine 
injury was related.  He had had tingling in the right index 
finger at times.  It was reported that the December 2003 
electrodiagnostic testing had found chronic right C6-7 
radiculopathy and moderate CTS on the right.  On physical 
examination he had a negative Tinel's sign at the elbow and 
negative Phalen's sign at the wrist.  Deep tendon reflexes were 1 
to 2+ and equal.  Motor strength was 5+/5+ throughout, including 
the deltoids, triceps, biceps, and intrinsic muscles of the hands 
in both the ulnar and median nerve distributions.  Sensory 
examination was intact to pinprick in all dermatome 
distributions, as well as the ulnar and median nerve 
distributions.  The impression was right arm pain and mild neck 
pain.  The right arm pain was more likely due to carpal tunnel 
syndrome, but there might be a slight element of chronic 
radiculopathy as well.  It was as likely as not that the chronic 
radiculopathy found on the 2003 testing was due to his inservice 
injury.  

A private MRI of the Veteran's cervical spine in January 2004 
found minimal decreased height of C4 through C6 from old trauma, 
and mild bulging of disc material at C4-5 and C5-6, with central 
stenosis at C5-6.  

On VA neurology examination in June 2006, for evaluation of 
headaches, the Veteran reported having neck pain but rarely had 
radiation of the pain down the RUE.  He reported that his RUE 
generally felt weaker than the left upper extremity (LUE) and he 
did have tingling in the right hand, especially when driving.  On 
examination Tinel's and Phalen's signs were negative at the 
wrists.  Deep tendon reflexes were 2+ and equal.  He had 5+/5+ 
motor strength throughout, both proximally and distally, in all 
four extremities.  On sensory examination there was decreased 
pinprick mainly in a median nerve distribution on the right, but 
it did extend to the back of the hand as well.  Sensation in the 
forearm was normal.  The impression was that this numbness in his 
hand was more likely due to CTS.  

On VA general medical examination in April 2007 it was again 
reported that the Veteran rarely had radiation of neck pain into 
the RUE.  He took Oxycodone for neck pain.  On examination 
strength in his right arm was normal both proximally and 
distally.  Deep tendon reflexes were brisk in both biceps, 
triceps, and brachioradialis.  There was no sensory loss in the 
hands or fingers.  It was noted that he was right handed and that 
his neurological evaluation was normal, including his RUE.  It 
was felt that given past electrodiagnostic testing that his right 
C6-7 radiculopathy was considered mild. 

On VA neurology examination in April 2007, for evaluation of 
headaches, the Veteran had good strength in all four extremities 
and deep tendon reflexes were 2+ and equal.  Sensory examination 
was intact to pinprick, proprioception, and vibration.  His 
coordination was normal.  

On VA neurology examination in November 2007 for evaluation of 
post-traumatic brain injury, the examiner noted that the 
Veteran's claim file had been reviewed in detail.  On 
examination, he had good strength in all four extremities and 
deep tendon reflexes were 1+ and equal.  Sensory evaluation was 
intact to pinprick, proprioception, and vibration. 

In May 2008 a ROTC co-worker reported that he had worked with the 
Veteran for 13 years. He had seen the Veteran's job performance 
decline because of damage to his right arm and right wrist.  The 
Veteran had been able to climb the ladder of a repelling tower 
but since returning from active duty, in 2007, he had great 
trouble climbing the 70 foot tower ladder.  He had great 
difficulty in tying the ropes with his right hand and wrist.  At 
summer camp he had had great pain in his right arm. He was no 
longer able to do pull-ups and hold safety ropes during climbing 
training.  His symptoms had been increasing since his return from 
active service and he was now much weaker and in great pain all 
the time.  The Veteran had had to be released to do easier duty 
with his hands.  His condition was worst in damp and cold 
weather, and had been getting worse each year.  He took pills 
that VA had given him but he was very weak and it was not safe 
for him to climb or hold safety ropes on cadets off the tower.  
He did not have the muscle strength in his arm and hand to do all 
the army related tasks like rife drill as well as weapons 
assembly and disassembly.  He often had to be released when doing 
tasks with his hands.  He was not able to do push-ups during 
physical training tests and could not get a passing score. 

On VA neurology examination in May 2008 it was noted that the 
Veteran had been having difficulty with his RUE prior to his 
inservice head injury and had been diagnosed with CTS.  Prior to 
the injury, he had noticed numbness in his right index finger.  
He now complained of weakness of the right arm and had difficulty 
climbing ladders due to this.  He reported having pain in his 
elbow, wrist, and index finger, on the right.  He often had an 
electrical shock from his elbow down to his fingers.  He had 
noticed decreased strength in his hand and up in the muscles at 
the elbow.  He had some neck pain but no radiation of the pain 
down the arm. 

On examination Tinel's sign was negative at the right wrist and 
right elbow.  Deep tendon reflexes were 1 to 2+ and equal.  On 
testing of motor strength there was slight weakness in the right 
triceps muscle, but otherwise had had good strength. He also had 
some weakness in the ulnar and median innervated muscles of the 
right hand.  He had decreased pinprick sensation in the right 
ulnar distribution.  The impression was possible right cervical 
C7 radiculopathy, as well as possible right ulnar neuropathy.  
Electrodiagnostic testing was recommended.  

VA electrodiagnostic testing in June 2008 revealed no 
electrodiagnostic evidence of right C5 thru T1 radiculopathy, 
median or ulnar neuropathy.  

On VA examination in January 2009 for evaluation of traumatic 
brain injury the Veteran seemed to have adequate strength in all 
four extremities.  No tone abnormalities were detected in any 
extremity.  Deep tendon reflexes were 1+ in the biceps, triceps, 
and brachioradialis.  He had a carpal tunnel brace on his right 
arm.  Sensory examination was intact to pinprick, proprioception, 
and vibration.  

Dr. B. S. reported that the results of an office visit in January 
2009.  The Veteran was having, in part, pain in both elbows.  On 
examination he had tenderness over the medial and lateral 
epicondyles, bilaterally, worse on the right than the left.  
There was no wrist pain and no shoulder pain.  The impression was 
medial and lateral epicondylitis, worse on the right.  Analgesic 
medication was injected into the epicondyles, bilaterally, and 
the Veteran was to use wrist splints when he was not active. 

On VA neurology examination in July 2009 the Veteran reported 
having daily discomfort in his RUE which he estimated to be 7 on 
a scale of 10 and which was located on the lateral aspect of the 
right forearm, just distal to the lateral epicondyle. The area 
was approximately six inches in size and he described the 
discomfort as an ache.  He wore a brace on his elbow, along with 
a tennis elbow pad, and a brace on his wrist.  He had flare-ups 
of 10 on a scale of 10 that occurred once weekly and lasted for 
one hour.  These usually occurred due to in-close use of the RUE.  
He took Oxycodone for the discomfort.  He stated that his daily 
limitations concerning his RUE were that he could not lift 
anything with his RUE, could not do ladder climbing, and could 
not do overhead work.  With his flare-ups and with repetitive use 
he had the same limitation as he had with his daily limitations.  
He had the same limitations at work also.  He denied any 
instability, subluxations or dislocations.  He had not had RUE 
surgery.  He denied having any incapacitating events.  He did not 
wear a brace.  With respect to his cervical radicular symptoms, 
he described the identical symptoms and limitations.  He denied 
any tingling or numbness of the upper extremities.  

On examination the Veteran's right elbow was normal in appearance 
and without erythema or swelling.  There was tenderness of the 
medial and lateral epicondylar areas of both elbows.  Right elbow 
flexion was to 145 degrees, and forearm supination was to 85 
degrees and pronation to 80 degrees.  There was discomfort 
throughout range of motion in the previously described areas.  
The right wrist was normal in appearance and without erythema, 
swelling or tenderness.  Right wrist dorsiflexion was to 70 
degrees, palmar flexion was to 80 degrees, radial deviation of 
the right wrist was to 20 degrees and ulnar deviation was to 45 
degrees.  There was no discomfort on this range of motion 
testing.  The right hand was normal in appearance, with normal 
finger alignment and normal grip strength.  There was normal 
finger opposition and normal flexion of the fingers across the 
palmar crease. There was no tenderness.  Extension of the distal 
interphalangeal joints was to 0 degrees and flexion was to 60 
degrees.  Metacarpophalangeal joint extension was to 0 degrees 
and flexion was to 90 degrees.  Extension of the proximal 
interphalangeal joints was to 0 degrees and flexion was to 90 
degrees.  There was no discomfort through these ranges of motion.  
There was no additional weakness, fatigability, or 
incoordination, additional restriction of range of motion or loss 
of joint function with use or against resistance, times three.  
Neurological examination of the upper extremities revealed normal 
gross touch and fine touch.  Strength was normal at 5/5.  Deep 
tendon reflexes were 2/2 in the upper extremities at the biceps, 
triceps, and brachioradialis. 

The impression was mild radiculopathy of the RUE, lateral 
epicondylitis of the right elbow, mild medial epicondylitis, and 
cervical disc disease.  The examiner opined that as to remaining 
function in the Veteran's right hand, he could perform sedentary 
duties with this hand, including writing or typing or doing 
sedentary work.  It was felt that he should limit his overhead 
use of the RUE to no more than once or twice per day.  He should 
limit his lifting with his RUE to no more than 2 to 3 pounds. 

At the February 2010 travel Board hearing the Veteran testified 
that he was currently receiving VA treatment for his RUE 
radiculopathy.  He testified that he is right handed.  He was now 
unable to climb ladders or paint houses as he use to because he 
had decreased strength in the right arm.  Even when driving or 
getting in and out of a bath tub he had to over compensate by 
using his left upper extremity more than in the past.  He used 
braces everyday on his RUE that VA had given him and they helped 
him but he did not wear them at night.  He took Oxycodone daily 
for pain, and sometimes took two tablets a day, to control his 
pain which he rated as being 8 on a scale of 10.  He had last 
received VAOPT for this disorder in November 2009 (and it was 
noted that this VAOPT record was on file).  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged 
ratings during the appeal of any increased rating claim).   

RUE Radiculopathy

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with application 
of the bilateral factor.

In rating peripheral neuropathy attention is given to the site 
and character of the injury and the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 C.F.R. 
§ 4.120.  

Peripheral neuralgia characterized usually by a dull and 
intermittent pain in the typical nerve distribution is given a 
maximum rating of moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.  Except for the sciatic nerve, the maximum rating for 
peripheral neuropathy not characterized by organic changes is for 
moderate incomplete paralysis but peripheral neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is given 
a maximum rating of severe incomplete paralysis.  38 C.F.R. 
§ 4.123. 

A 20 percent evaluation is warranted for mild incomplete 
paralysis, neuritis or neuralgia of the radial nerve if affecting 
the major extremity.  A 30 percent evaluation is warranted for 
moderate incomplete paralysis, neuritis or neuralgia of the 
median nerve if affecting the major extremity.  Severe incomplete 
paralysis, neuritis or neuralgia of the median nerve warrants a 
50 percent rating if affecting the major upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Codes 8514 (paralysis, 8614 
(neuritis), 8714 (neuralgia).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis, neuritis or neuraglia of the median nerve if affecting 
the major extremity.  A 30 percent evaluation is warranted for 
moderate incomplete paralysis, neuritis or neuralgia of the 
median nerve if affecting the major extremity.  Severe incomplete 
paralysis, neuritis or neuralgia of the median nerve warrants a 
50 percent rating if affecting the major upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Codes 8515 (paralysis), 8615 
(neuritis), 8715 (neuralgia).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis, neuritis or neuralgia of the ulnar nerve if affecting 
the major extremity.  A 30 percent evaluation is warranted for 
moderate incomplete paralysis, neuritis or neuralgia of the 
median nerve if affecting the major extremity.  Severe incomplete 
paralysis, neuritis or neuralgia of the median nerve warrants a 
40 percent rating if affecting the major upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Codes 8516 (paralysis, 8616 
(neuritis), 8716 (neuralgia).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  

Anlaysis

RUE Radiculopathy - 10 percent

As noted above, the initial 20 percent rating for RUE 
radiculopathy was assigned for mild impairment of the dominant 
upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(musculospiral (radial) nerve) but after reinstatement of 
entitlement to compensation (following discharge from active 
duty) a 10 percent rating for mild impairment of the dominant 
upper extremity was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (median nerve).  

Accordingly, the initial determination must be the selection of 
the appropriate Diagnostic Code for rating purposes.  The 
selection of the proper code section is a determination that is 
completely dependent upon the facts of a particular case.  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  

In this case, there is evidence that the Veteran had right CTS.  
Carpal tunnel syndrome is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with pain 
and burning or tingling paresthesias in the fingers and hand, 
sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. 
App. 542, 544 (1995).  

Service connection for right CTS was denied by a February 2005 
rating decision, of which the Veteran was notified by RO letter 
of that same month but which he did not appeal.  

At the time of the February 2005 grant of service connection for 
RUE radiculopathy, a private December 2003 neurological 
evaluation found some tingling in the radial distribution of the 
right forearm, and the November 2004 VA examination noted that 
electrodiagnostic tests in December 2003 had found right C6-7 
radiculopathy and moderate right CTS.  Subsequently, the actual 
report of the December 2003 electrodiagnostic tests was received 
and confirmed evidence of chronic neurogenic changes and 
renervation changes in the right C6-7 nerve root distribution, 
which appeared chronic in nature, and confirmed moderate right 
median neuropathy at the wrist but no evidence of right ulnar 
neuropathy.  

The median nerve controls most of the flexor muscles of the front 
of the forearm, most of the short muscles of the thumb, and elbow 
joint, and many joints of the hand.  Black v. Brown, 10 Vet. App. 
279, 281 (1997).  

To determine which nerve is affected, the radial or the median 
nerve, the Board looks to which functions are impaired.  

As to the radial nerve, Diagnostic Codes 8514, 8614, and 8714 
provide that as to complete paralysis of the radial nerve, this 
involves drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the outer 
border of the index finger; cannot extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or make lateral 
movement of wrist; supination of hand, extension and flexion of 
elbow weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps occurs 
only as the greatest rarity. 

As to the median nerve, Diagnostic Codes 8515, 8615, and 8715 
provide that as to complete paralysis of the median nerve, this 
involves the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  

As to the ulnar nerve, Diagnostic Codes 8516, 8616, 8716 provide 
that as to complete paralysis of the ulnar nerve, this involves 
"griffin claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened. 

When this information is compared with the evidence on file it 
can be seen that while possible ulnar neuropathy was suspected on 
VA neurology examination in May 2006, because of some weakness of 
muscles innervated by the ulnar nerve, subsequent 
electrodiagnostic testing, as recommended at the time of that 
examination, found no ulnar neuropathy.  This is consistent with 
the earlier electrodiagnostic testing in December 2003 which also 
found no electrophysiological evidence for right ulnar neuropathy 
at the elbow.  Accordingly, evaluation of the RUE radiculopathy 
on the basis of ulnar neuropathy under Diagnostic Codes 8516, 
8616, and 8716 is not warranted.  Parenthetically, the Board 
notes that ratings for ulnar neuropathy and for median neuropathy 
of the dominant upper extremity are the same for all levels of 
impairment below complete paralysis; and here is there is no 
evidence of complete paralysis of any peripheral nerve of the 
Veteran's RUE. 

However, the ratings for neuropathy of the radial as opposed to 
the median nerve of the dominant extremity are the same, except 
for mild impairment, with 10 percent warranted for mild median 
neuropathy and 20 percent for mild radial neuropathy.  As to 
this, the electrodiagnostic testing in 2003 found moderate right 
median neuropathy at the wrist but neither that testing nor 
electrodiagnostic testing again in 2008 found right radial 
neuropathy.  Additionally, repeated examinations have not yielded 
any diagnosis of right radial neuropathy.  Accordingly, the RUE 
radiculopathy is most appropriately rated on the basis of right 
median neuropathy.  

As to the severity of the RUE radiculopathy, it must first be 
observed that the Veteran has additional impairment from two 
nonservice-connected disorders, i.e., his epicondylitis of the 
right elbow and his right CTS.  The right elbow epicondylitis 
accounts for his complaints of discomfort near that elbow on VA 
examination in 2009 for which he wore an elbow brace.  Similarly, 
that examination noted that he had used a right wrist brace.  
Also, weakness of muscles innervated by the median nerve in the 
right hand found on examination in 2006 is consistent with the 
notation on VA neurology examination in 2004 that the Veteran's 
right arm pain was more likely due to right CTS.  Likewise, the 
moderate right median neuropathy found on electrodiagnostic 
testing in 2003 was identified as being located at the wrist and, 
so, is due to nonservice-connected right CTS. 

There is some evidence of possible motor involvement due to the 
RUE radiculopathy, e.g., the finding that strength in the RUE 
biceps and triceps seemed slightly decreased.  However, 
subsequent examinations have not confirmed this.  Rather, VA 
neurology examinations in 2004, 2006, and 2007 found normal motor 
strength.  While the VA neurology examination in 2008 found 
decreased strength in the hand and in muscles in the elbow as 
well as slight weakness of the right triceps, VA neurology 
examination in 2009 found that strength was normal.  There is no 
evidence of muscle atrophy, trophic or organic changes.  Rather, 
the findings of disability have been essentially sensory in 
nature, and even these are mostly confined to the areas affected 
by the nonservice-connected right carpal tunnel syndrome, i.e., 
the right wrist and hand, and the nonservice-connected right 
epicondylitis, i.e., the elbow.  

The Board has considered the Veteran's testimony and statements 
of a co-worker.  However, much of the impairment attested to is 
impairment of the right hand due to right CTS.  His use of a 
brace is for that disorder and the medication he takes for pain 
is for his service-connected degenerative disc disease of the 
cervical spine, which is assigned a separate compensable rating, 
and not for his RUE radiculopathy.  The symptoms of these 
disorders may not be used in determining the appropriate 
disability evaluation for the service-connected RUE 
radiculopathy.  38 C.F.R. § 4.16 (2009) (which prohibits what is 
called pyramiding).  

Overall, the RUE radiculopathy is not shown to be productive of 
more than mild impairment.  This conclusion is consistent with 
the finding on VA examination in 2007 that the past 
electrodiagnostic testing found mild right C6-7 radiculopathy and 
the more recent impression on VA examination in 2009 of mild 
radiculopathy of the RUE.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 10 percent for the 
service-connected RUE radiculopathy at any time during the time 
frame which is relevant to this appeal.  Hart, supra.  In other 
words, the Veteran's RUE radiculopathy has been no more than 10 
percent disabling during the relevant time period, so the rating 
cannot be "staged" because the 10 percent rating is the greatest 
level of functional impairment during this time period.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Here, comparing the 
current disability level and symptoms to the Rating Schedule, the 
degree of disability is contemplated therein.  Thus, the assigned 
schedular rating is adequate and referral for consideration of an 
extraschedular rating is not required.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating greater than 10 percent for radiculopathy of the RUE is 
denied.  


REMAND

Following the December 2009 SOC addressing the evaluation to be 
assigned for the service-connected PTSD with adjustment disorder 
and depressed mood, additional VAOPT records concerning treatment 
for psychiatric disability and covering the period from July to 
January 2009 were received without a waiver of initial RO 
consideration of that evidence.  Also, following the February 
2010 Travel Board hearing, additional VAOPT records concerning 
treatment for psychiatric disability and covering the period from 
March 2007 to February 2010 were received without a waiver of 
initial RO consideration of that evidence. 

A March 2009 rating decision granted service connection for 
residuals of traumatic brain injury which was assigned an initial 
70 percent disability rating.  Separate evaluations of 30 percent 
for headache, 10 percent for tinnitus, and 10 percent for an 
adjustment disorder (including symptoms of chronic sleep 
impairment, mood swings, and irritability), all attributable to 
the brain injury were confirmed and continued.  The rating 
decision noted that the recent VA examination in January 2009 had 
found that due to the traumatic brain injury the Veteran had 
cognitive impairment which included impairment of memory, 
attention, concentration, or executive functions but did not 
include impairment of orientation, as well as visual-spatial 
orientation, based on the examiner's findings. 

In light of there being additional VAOPT records pertaining to 
psychiatric treatment which have not been considered by the RO 
and the Veteran's testimony of emotional lability (crying), 
disorientation, forgetfulness, and seeing things in a mirror, he 
should be afforded an additional VA psychiatric examination.  
This should include comment or opinion by such an examiner as to 
whether any of the symptoms listed above are manifestations, for 
rating purposes, of the service-connected PTSD with adjustment 
disorder and depressed mood, or are manifestations, for rating 
purposes, of the service-connected residuals of traumatic brain 
injury.  See 38 C.F.R. § 4.14 (prohibition against pyramiding).  

Also, all VAOPT records of VA treatment or evaluation for 
psychiatric purposes since February 2010 should be obtained and 
associated with the claim file. 

Accordingly, the claim for initial ratings for PTSD with 
adjustment disorder and depressed mood, greater than 10 percent 
since February 17, 2007, and greater than 50 percent since March 
4, 2008, is remanded for the following actions:

1.  Obtain all VAOPT records of treatment or 
evaluation of the Veteran for psychiatric purposes 
since February 2010 and associate the records with 
the claim file. 

2.  Afford the Veteran a VA psychiatric examination 
to determine the nature and extent of the service-
connected PTSD with adjustment disorder and depressed 
mood.  The claim file must be made available for 
review.  The psychiatric examiner should render 
specific findings with respect to the existence and 
extent (or frequency, as appropriate) of all 
psychiatric signs and symptoms.  

The examiner also should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
representing the level of impairment due to the 
Veteran's service-connected psychiatric disorder, and 
an explanation of what the score means.  The examiner 
should specifically comment upon the impact of this 
condition on employability, either alone or in 
conjunction with the Veteran's other service-
connected disabilities.  

The psychiatric examiner should also offer opinions 
as to whether it is possible to distinguish the 
symptoms and effects of the Veteran's service-
connected psychiatric disorder, from those 
attributable to his service-connected residuals of 
traumatic brain injury.  

In this regard, the examiner should attempt to 
clarify, if possible, whether the Veteran's symptoms, 
to which he testified, of emotional lability 
(crying), disorientation, forgetfulness, and seeing 
things in a mirror, are manifestations of his 
service-connected psychiatric disorder, as opposed to 
being attributable to his service-connected residuals 
of traumatic brain injury.  

If it is not medically possible to do so, the 
psychiatric examiner should clearly so state, and 
clarify why. 

The examiner should set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation to 
specific evidence in the record, in a legible report.  

3.  If the benefit sought on appeal remains denied, 
the Veteran and any representative, should be 
provided with an SSOC.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


